Title: From Benjamin Franklin to Charles Epp, 27 August 1779
From: Franklin, Benjamin
To: Epp, Charles


Sir
Passy Augt. 27. 1779
I received the Letter you did me the honour to write to me concerning your Inclination to remove to America. In so great a Country as is at present possess’d by the thirteen United States extending through Such different Climates, and having such a variety of soils and Situations there is no doubt but you might if you were there, find one to your Mind. Lands in general are cheap there, compared with the Prices in Europe. The air is good, there are good Governments, good Laws, and good People to live with. And as you would probably make a good Citizen, there is no doubt of your meeting with a Welcome among them. But since you are in easy Circumstances where you are, and there is no immediate Necessity for your Removing, I cannot advise your making Such a Voyage with a family in this time, when if taken by the Enemy, you might be Subject to Many Inconveniences. I have the honour to be Sir Your most obedient & humble servant
BF
Mr. Charles Epp, Procureur at Altdorff in Swisserland
